Citation Nr: 1600762	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  14-10 817A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for diverticulosis.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a variously diagnosed psychiatric disorder.

4.  Entitlement to service connection for pre-glaucoma.

5.  Entitlement to service connection for gastroesophageal reflux disorder (GERD).

6.  Entitlement to service connection for a disability due to Helicobacter pylori (H. Pylori).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Reddington


INTRODUCTION

The appellant had active service from August 1978 to October 1978.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

As the record shows psychiatric diagnoses other than depression, the claim of service connection for depression has been expanded/recharacterized that it is being considered as a claim of service connection for a psychiatric disorder, however diagnosed, in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  


FINDINGS OF FACT

1.  Diverticulosis was not manifested in service or for many years thereafter, and is not shown to be otherwise related to his service.

2.  Hypertension was not manifested in service or for many years thereafter, and is not shown to be otherwise related to his service.

3.  A variously diagnosed psychiatric disorder (diagnosed as depressive disorder and anxiety disorder) was not manifested in service or for many years thereafter, and is not shown to be otherwise related to his service.

4.  GERD was not manifested in service or for many years thereafter, and is not shown to be otherwise related to his service.

5.  A disability caused by the H. Pylori infection was not manifested in service or for many years thereafter, and is not shown to be otherwise related to his service.

6.  The Veteran is not shown to have had glaucoma during the pendency of the instant claim seeking service connection for such disability.


CONCLUSIONS OF LAW

1.  Service connection for diverticulosis is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).  

2.  Service connection for hypertension is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2015).  

3.  Service connection for a variously diagnosed psychiatric disorder is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2015).  

4.  Service connection for GERD is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2015).  

5.  Service connection for H. Pylori is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).  

6.  Service connection for pre-glaucoma is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2013) have been met.   By correspondence dated in September 2012, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) are associated with the record.  The Board acknowledges the Veteran's representative's contention that the STRs are incomplete; however, the evidence in the record indicates to the contrary.  Notably, a January 1979 VA Form 07-3101 notes that all available service records had been forwarded.  STRs dated from May 1978 to July 1978 are associated with the record.  Given the Veteran's limited period of active duty service, it is not unreasonable that the Veteran would not have a voluminous amount of STRs.  Accordingly, the Board finds that all available STRs are associated with the record and further efforts to obtain additional records would be futile.  The duty to assist has been fulfilled.

Further, the Veteran's postservice treatment records are associated with the record.  The RO did not arrange for a VA examination with regard to the matters of service connection for diverticulosis, hypertension, a variously diagnosed psychiatric disorder, pre-glaucoma, GERD, and H. Pylori.  Absent any evidence of a nexus to service for these disabilities (or of a diagnosed disability with regard to pre-glaucoma), even the low threshold standard for when an examination or opinion is necessary endorsed by the U.S. Court of Appeals for Veterans Claims in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met.  38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met.  

Legal Criteria

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
 
To substantiate a claim of service connection, there must be evidence of: A current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (including hypertension, psychoses, and gastric ulcers), may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time (one year for hypertension, psychoses, and gastric ulcers) following discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R.    §§ 3.307, 3.309.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as deemed appropriate, and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Factual Background

The Veteran's STRs are silent for complaints or treatment for diverticulosis, hypertension, a psychiatric disorder, pre-glaucoma, GERD, and H. Pylori.

An August 2006 record notes that the Veteran has uncontrolled hypertension and also notes that the Veteran is a poor historian.  In September 2008, the Veteran was seen in the Emergency Room and it was noted that he had elevated blood pressure and a medical history of high blood pressure.  The clinical impression was hypertension.  It was noted that the Veteran denied any gastrointestinal complaints or symptoms.

A Social Security Administration disability determination indicates that the Veteran was found disabled due to other disorders of the gastrointestinal system and affective/mood disorders.  A September 2010 record notes GERD, hypertension, and Axis I diagnoses of depressive disorder and anxiety disorder.

A March 2010 record notes an assessment of hypertension, GERD, and depression.  An additional March 2010 record notes an active problem of Helicobacter pylori infection.  An April 2010 record notes that the Veteran was positive for H. Pylori.  A July 2010 record notes that glaucoma is suspected.  An August 2010 record notes an impression of hypertension, GERD, a history of H. Pylori, and depression.  In October 2010, the impression was a positive H. pylori serum antibody.  A November 2010 record notes an impression of moderate diverticulosis.  A November 2010 optometry note indicates that glaucoma is suspected.  A December 2010 gastroenterology progress note indicates that a November 2010 colonoscopy showed left-sided diverticulosis and that biopsies were negative for H. Pylori.  In December 2011, a depression screen was noted to be negative.  An August 2012 record notes that the Veteran had a colonoscopy in 2010 which showed diverticulosis.  It was also noted that he had a medical history of hypertension, GERD, and depression.  

In a September 2012 statement, the Veteran indicated that he has been having problems with his health since service.

A June 2013 treatment record indicates that the Veteran has essential benign hypertension, which was first identified in October 2008.

In a September 2013 statement, the Veteran indicated that he is slowly losing his eyesight.  He also stated that it does not matter if his claimed conditions happened in the service or not, but that he deserves compensation.

In an April 2014 statement, the Veteran indicated he is currently being treated for diverticulosis, hypertension, depression, GERD, and H. Pylori.  He also stated that he just had surgery for his pre-glaucoma.  Regarding his depression, he stated that he has had this for most of his life.  Regarding GERD, he stated that he can hardly sleep due to this.  The Veteran also stated that he is unsure if these conditions started in service or not.

Diverticulosis, Hypertension, Psychiatric Disorder, GERD, H. Pylori

The Veteran contends that he has diverticulosis, hypertension, depression, and GERD due to his service.  A review of the record reflects that diverticulosis, hypertension, depressive disorder, anxiety disorder, and GERD have been diagnosed.  Regarding H. Pylori, it is not clear from the record whether or not he indeed has a current diagnosis of a disability due to this H. Pylori infection.  A March 2010 record notes an active problem of the H. Pylori infection and in October 2010, the impression was a positive H. Pylori serum antibody.  Regardless, assuming (solely for the purpose of this determination) that the Veteran does have a stomach disability due to the H. Pylori infection, such was not shown manifested in service or for many years thereafter.  Similarly, diverticulosis, hypertension, a psychiatric disorder, and GERD were not shown manifested in service or for many years thereafter.  Notably, the Veteran's STRs were silent for any complaints or diagnoses related to these claimed disabilities.  The first postservice evidence of these disabilities was not until 2006 (hypertension) and later, over 20 years after the Veteran's discharge from service.  

The preponderance of the evidence is against a finding that these claimed conditions manifested in service; or that a chronic disease (such as hypertension) manifested within the first post-service year or that there was continuity of symptomatology with respect to such chronic disease; or that the currently claimed disabilities are otherwise related to service.  The Veteran himself has acknowledged that he is unsure if his claimed conditions began in service.  See September 2013 statement.  Regarding hypertension, the Board notes that a June 2013 medical record indicates that the Veteran's essential benign hypertension was first identified in October 2008.  

Considering the medical evidence of record first showing these disabilities many years after discharge from service and the Veteran's own statements acknowledging he is unsure if these disabilities manifested in service, the Board finds that to the extent that any of the Veteran's statements can be considered to support a finding that such disabilities began in service or within the first postservice year or that he has experienced continuous symptomatology since service, they are not credible, as his statements are inconsistent.  Hence, service connection for these disabilities on the basis that they became manifest in service and have persisted, or on a presumptive basis or based on a theory of continuity of symptomatology (for hypertension, psychoses, and gastric ulcers as chronic diseases under 38 U.S.C.A. §§ 1112, 1137) is not warranted.

What remains for consideration is whether or not the Veteran's diverticulosis, hypertension, variously diagnosed psychiatric disorder (diagnosed as depressive disorder and anxiety disorder), GERD, and H. Pylori may otherwise be related to his service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428 (2011), determining the etiology of diverticulosis, hypertension, a psychiatric disorder, GERD, and a disability caused by the H. Pylori infection, complex disease processes, is a medical question and requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  To the extent that the Veteran himself asserts he suffers from such as a result of service, or that the onset was due to an incident in service, the Board does not question the Veteran's sincerity of his beliefs.  However, the Veteran is a layperson and there is no probative medical evidence of record which supports his theory that his currently diagnosed diverticulosis, hypertension, depressive disorder, anxiety disorder, GERD, and H. Pylori (if in fact it is currently diagnosed) is related to service.  There is no probative evidence that shows or suggests that such disabilities may be related to his service.  Without any competent evidence of a nexus between these disabilities and his service, the preponderance of the evidence is against his claims of service connection.  

In summary, as there is no competent evidence that shows or suggests that the Veteran's diverticulosis, hypertension, depressive disorder, anxiety disorder, GERD, and H. Pylori may be related to his service, the preponderance of the evidence is against these claims and the appeals in these matters must be denied.

Pre-Glaucoma

The Veteran claims that he has pre-glaucoma which is due to his service.

The threshold question that must be addressed with respect to this claim (as with any claim seeking service connection) is whether he actually has glaucoma.  In the absence of proof of a present disability, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, although pre-glaucoma suspect is noted in his postservice treatment records, there is no evidence that the Veteran has been diagnosed with glaucoma.  

The Board acknowledges the Veteran's statements indicating that he has pre-glaucoma and in fact recently had surgery for such, however, the records only indicate that pre-glaucoma is suspected.  There is no evidence of treatment or diagnosis of glaucoma.  Moreover, whether or not the Veteran has a diagnosis of a chronic eye disability such as glaucoma is a medical question beyond the realm of common knowledge, and incapable of resolution by lay observation.  See Jandreau, 492 F.3d at 1372.  The Veteran has not presented any competent (medical opinion/textual) evidence supporting his allegation that he has a current diagnosis of a chronic eye disability (and specifically glaucoma).

Thus, as the Veteran is not shown to have had glaucoma during the pendency of this claim, he has not presented a valid claim of service connection for such disability.  See Brammer, 3 Vet. App. at 225.  Accordingly, the appeal in this matter must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  


ORDER

The appeal seeking service connection for diverticulosis, hypertension, a variously diagnosed psychiatric disorder, GERD, H. Pylori, and pre-glaucoma are denied.



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


